Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 22 March 2022 is acknowledged.  The traversal is on the ground(s) that the office has not identified a reasonable materially different process for using the composition.  This is not found persuasive because the steps employed in a method for assessing the stability of the composition are different than the steps used to cleanse keratin fibers.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 22 March 2022.
The requirement is still deemed proper and is therefore made FINAL.

 Applicant's election with traverse of:
a) the first amphoteric surfactant: disodium cocoamphodiacetate;-4- 
U.S. Application No. 17/008,135b) the second amphoteric surfactant: cocamidopropyl betaine;
c) nonionic surfactant: caprylyl/capryl glucoside;
d) non-sulfate anionic surfactant: sodium C14-16 olefin sulfonate;
e) fatty amine: stearamidopropyl dimethylamine;
f) polysaccharide thickening agent: xanthan gum;
g) cationic polymers: absent; and
h) silicones: absent
in the reply filed on 22 March 2022 is acknowledged.  The traversal is on the ground(s) that the office has not shown a serious burden in examining all the species encompassed by the generic claims because the species do not belong to different classifications.  This is not found persuasive because the different species have mutually exclusive characteristics as set forth on pg. 4-5 of the restriction requirement mailed 24 January 2022.
No claims are withdrawn as a result of this election. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 March 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-20 are pending. 
Claims 19 & 20 are withdrawn. 
Claims 1-18 are under consideration.
Examination on the merits is extended to the extent of the following species:
A) the first amphoteric surfactant: disodium cocoamphodiacetate;-4- 
BU.S. Application No. 17/008,135) the second amphoteric surfactant: cocamidopropyl betaine;
C) nonionic surfactant: caprylyl/capryl glucoside;
D) non-sulfate anionic surfactant: sodium C14-16 olefin sulfonate;
E) fatty amine: stearamidopropyl dimethylamine;
F) polysaccharide thickening agent: xanthan gum; and 
G) cationic polymers: absent

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January 2021, 21 September 2021 and 03 March 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: All references refer to the English language translation.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (DE 102018202804; Published 08/29/2019) and Allef (US 20140349902).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. brassicamidopropyl dimethylamine, a species in the genera to which the elected species of stearamidopropyl dimethylamine belongs) and in an effort to expedite prosecution, this art has been applied.

** The instant specification states “[t]he term "about" is used herein to indicate a difference of up to +/- 10% from the stated number, such as +/- 9%, +/- 8%, +/- 7%, +/- 6%, +/- 5%, +/- 4%, +/- 3%, +/- 2%, or +/- 1 %” [00133].

*** The instant specification states “As used herein, the term "substantially free" or "essentially free" as used herein means the specific material may be present in small amounts that do not materially affect the basic and novel characteristics of the compositions…For instance, there may be less than 2% by weight of a specific material added to a composition, based on the total weight of the compositions (provided that an amount of less than 2% by weight does not materially affect the basic and novel characteristics of the compositions according to the disclosure. Similarly, the compositions may include less than 2%, less than 1.5%, less than 1 %, less than 0.5%, less than 0.1%, less than 0.05%, or less than 0.01%, or none of the specified material”. 

**** All references refer to the English language translation.

With regard to claims 1-18, and the elected species, Schroeder teaches hair cleansing compositions comprising at least one amphoteric/zwitterionic surfactant which is preferably disodium cocoamphodiacetate and 0.01 to 2.00 wt.% of at least one amidoamine which is preferably brassicamidopropyl dimethylamine (pg. 6; Example 46-pg. 13 & 14; Schroeder’s claims 1 & 2). Schroeder in Example 46 exemplifies inclusion of 0.9% disodium cocoamphodiacetate and 0.5 wt.% brassicamidopropyl dimethylamine (pg. 13 & 14). Schroeder teaches cocamidopropyl betaine especially preferred amphoteric and/or zwitterionic cosurfactant(s) in the hair cleansing compositions and in Example 46 exemplifies inclusion of 3.5 % cocoamidopropyl betaine (pg. 6, 13 & 14). Schroeder teaches the amphoteric and/or zwitterionic cosurfactant (s) in the hair cleansing compositions are preferably present in an amount of from 0.10 to 5.00 weight percent (i.e. the at least one first amphoteric surfactant and the at least one second amphoteric surfactant ranges from about 5% to about 20% by weight; pg. 6). Schroeder in Example 46 exemplifies cocoamidopropyl betaine in combination with disodium cocoamphodiacetate in a combined amount 4.4% (i.e. at least one first amphoteric surfactant and at least one second amphoteric surfactant are independently in a range from about 0.1 % to about 15% by weight total amount of the at least one first amphoteric surfactant and the at least one second amphoteric surfactant ranges from about 5% to about 20% by weight). Schroeder teaches in Example 46 exemplifies a weight ratio of the at least one first amphoteric surfactant to the at least one second amphoteric surfactant ranges of about 1:3.88 (Math- 0.9 % one first amphoteric surfactant: 3.5% one second amphoteric surfactant = 1:3.88). Schroeder teaches in claim 5 teaches the hair cleanser contains 0.10 to 5.00 wt % of at least one amphoteric and/or zwitterionic surfactant and/or 0.05 to 3.00 wt.% of at least one nonionic surfactant with caprylyl /capryl glucoside taught as particularly preferred alkyl (oligo) glycosides nonionic surfactant (pg. 7 & Schroeder’s claim 5). Schroeder teaches “[f]or some applications - for example, for the cleaning and care of heavily damaged hair and/or very fine hair and/or baby or toddler hair - it may be advantageous to dispense with the use of sulfate surfactants” (pg. 7). Schroeder teaches “[i]t has been found that nourishing hair cleansing compositions having good foaming properties and excellent care potential can be prepared if the anionic, sulfate-free surfactant base a) comprises at least one surfactant selected from the group of anionic… alpha olefin sulfonate surfactants” (i.e. the composition is essentially free of sulfate based surfactants; pg. 7). “Particular preference is given to … alpha olefin sulfonates” with “[t]he anionic surfactant(s) is/are preferably used in the hair cleansing compositions…in an amount of 4.00 to 25.00% by weight” (pg. 6). Schroeder teaches the alpha-olefin sulfonates have 8 to 24 carbon atoms (pg. 6). Schroeder teaches the total amount of the anionic surfactants and nonionic surfactants ranges from 4.05 to 28% and the total amount of amphoteric surfactants is between 0.1-5%; thereby, Schroeder teaches the total amount of amphoteric surfactants is greater than the combined amount of non-ionic and non-sulfate anionic surfactants. Schroeder teaches “[i]n a further preferred embodiment, hair cleansing compositions according to the invention are therefore essentially free of silicones” having “no further fat phase constituents, in particular no silicone oils” (pg. 8). Schroeder teaches inclusion of suitable cationic guar polymers preferably in an amount of 0.01 to 1.00 wt%, thereby Schroeder’s composition is essentially free of cationic polymers since it comprises less than 2.0% cationic polymers, including cationic guar polymers (pg. 5).   
Schroeder does not teach the alpha-olefin sulfonates are C14-C16 olefin sulfonates or that the compositions comprise xanthan gum thickeners. These deficiencies are addressed by Allef.
In the same field of invention of hair and skin cleaning compositions, Allef in Table 65 teaches a sulfate free shampoo comprising 4.0% sodium C14-16 olefin sulfonate, 3.0% cocoamidopropyl betaine and 1.5% methylhydroxyethylcellulose (title; Table 65; [0092]). Allef teaches xanthan gum and cellulose derivatives to be particularly preferred thickeners which may be advantageously used in an amount preferably from 0.05 to 20% by weight ([0047]-[0050]). Allef teaches a sulfate free antidandruff shampoo comprising xanthan gum in an amount 0.7% ([0091] & Table 54). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have prima facie obvious to an ordinary skilled artisan at the time of filing to have modified Schroeder’s hair cleansing composition by substituting Schroeder’s alpha-olefin sulfonates have 8 to 24 carbon atoms with Allef’s sodium C14-16 olefin sulfonate and adding 0.05 to 20% by weight xanthan gum as suggested by Allef [yielding a composition comprising 4.00 to 25.00% sodium C14-16 olefin sulfonate and 0.05 to 20% by weight xanthan gum] because Schroeder and Allef are directed to sulfate free hair cleansing compositions/shampoos and sodium C14-16 olefin sulfonate and xanthan gums are surfactants and thickening polymers used in sulfate free shampoos. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success, in order to select an anionic surfactant that is art recognized as suitable for sulfate-free hair cleansing compositions and thicken the composition with a compound which is art recognized as suitable for thickening sulfate-free hair cleansing compositions.
With regard to the recited amounts of first amphoteric surfactant/disodium cocoamphodiacetate, second amphoteric surfactant/cocamidopropyl betaine, the total amount of the at least one first amphoteric surfactant and the at least one second amphoteric surfactant, nonionic surfactant/caprylyl/capryl glucoside, non-sulfate surfactant/sodium C14-16 olefin sulfonate, fatty amine/brassicamidopropyl dimethylamine and at least one polysaccharide thickening agent/xanthan gum, the combined teachings of Schroeder and Allef teach the recited reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, Allef, and Krueger (DE 102015223454, Published: 08/29/2019).
* The instant specification states “[t]he term "about" is used herein to indicate a difference of up to +/- 10% from the stated number, such as +/- 9%, +/- 8%, +/- 7%, +/- 6%, +/- 5%, +/- 4%, +/- 3%, +/- 2%, or +/- 1 %” [00133].

** The instant specification states “As used herein, the term "substantially free" or "essentially free" as used herein means the specific material may be present in small amounts that do not materially affect the basic and novel characteristics of the compositions…For instance, there may be less than 2% by weight of a specific material added to a composition, based on the total weight of the compositions (provided that an amount of less than 2% by weight does not materially affect the basic and novel characteristics of the compositions according to the disclosure. Similarly, the compositions may include less than 2%, less than 1.5%, less than 1 %, less than 0.5%, less than 0.1%, less than 0.05%, or less than 0.01%, or none of the specified material”. 

*** All references refer to the English language translation.

With regard to claims 1-18, and the elected species, the teachings of Schroeder and Allef are described above. Schroeder teaches amidoamines are useful for cleaning and maintaining hair without a built-up effect, especially to improve hair shine and hair feel (abstract).
Neither Schroeder nor Allef teach the amidoamine is stearamidopropyl dimethylamine. This deficiency is addressed by Krueger.
In the same field of invention of flowable cleansing and conditioning compositions which are substantially free of alkyl sulfates or alkyl ether sulfates, Krueger teaches cleansing compositions which may be shampoos as a preferred embodiment (abstract; pg. 41). Krueger teaches inclusion of linear alpha-olefin sulfonates as possible anionic surfactants for their invention (pg. 10). Krueger teaches the flowable cleansing composition comprises at least one cationic alkylamido-amine, which may be brassicamidopropyl dimethylamine and stearamidopropyl dimethylamine, in a total amount of 0.1 to 10.0 wt.% (Krueger’s claims; pg. 41).
Here, at least rationale (G) may be employed in which it would have prima facie obvious to an ordinary skilled artisan at the time of filing to have modified Schroeder’s hair cleansing composition by substituting Schroeder’s alpha-olefin sulfonates have 8 to 24 carbon atoms with Allef’s sodium C14-16 olefin sulfonate, adding 0.05 to 20% by weight xanthan gum as suggested by Allef [yielding a composition comprising 4.00 to 25.00% sodium C14-16 olefin sulfonate and 0.05 to 20% by weight xanthan gum], and adding of 0.1 to 10.0% by weight stearamidopropyl dimethylamine as suggested by Krueger because Schroeder, Allef and Krueger are directed to sulfate free hair cleansing compositions/shampoos and sodium C14-16 olefin sulfonate, xanthan gums, and stearamidopropyl dimethylamine are surfactants, thickening polymers, and cationic alkylamidoamines used in sulfate free shampoos. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success, in order to select an anionic surfactant that is art recognized as suitable for sulfate-free hair cleansing compositions, thicken the composition with a compound which is art recognized as suitable for thickening sulfate-free hair cleansing compositions, and improve the cleansing and conditioning of composition with a compound which is art recognized as suitable for providing cleansing and conditioning in sulfate-free hair cleansing compositions.
With regard to the recited amounts of first amphoteric surfactant/disodium cocoamphodiacetate, second amphoteric surfactant/cocamidopropyl betaine, the total amount of the at least one first amphoteric surfactant and the at least one second amphoteric surfactant, nonionic surfactant/caprylyl/capryl glucoside, non-sulfate surfactant/sodium C14-16 olefin sulfonate, fatty amine/stearamidopropyl dimethylamine and at least one polysaccharide thickening agent/xanthan gum, the combined teachings of Schroeder, Allef and Krueger teach the recited reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619           

/NICOLE P BABSON/Primary Examiner, Art Unit 1619